            Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

MILTON WAYNE NETTLES,                                     §
TDCJ No. 02188045,                                        §
                                                          §
                           Petitioner,                    §
                                                          §
v.                                                        §                  Civil No. SA-19-CA-0571-FB
                                                          §
BOBBY LUMPKIN,1 Director,                                 §
Texas Department of Criminal Justice,                     §
Correctional Institutions Division,                       §
                                                          §
                           Respondent.                    §

                              MEMORANDUM OPINION AND ORDER

         Before the Court are pro se petitioner Milton Wayne Nettles’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 and supplemental Memorandum in Support (ECF Nos. 1 and

2), respondent Bobby Lumpkin’s Answer (ECF No. 15), and petitioner’s Reply (ECF No. 17)

thereto. Having reviewed the record and pleadings submitted by both parties, the Court concludes

petitioner is not entitled to relief under the standards prescribed by the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d). Petitioner is also denied a

certificate of appealability.

                                                 I. Background

         In February 2018, petitioner pleaded guilty to the offense of indecency with a child by

exposure, a charge that was enhanced to a second-degree felony due to petitioner’s previous

conviction for a similar offense. (ECF No. 16-6 at 38-41, 69-80). Pursuant to the plea bargain


1
        The previous named respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Ms. Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Lumpkin is automatically substituted as a party.
            Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 2 of 16




agreement, petitioner judicially confessed to committing the offense, acknowledged the range of

punishment, and waived his right to a jury trial. Id. In exchange, the State waived one of the two

habitual-offender enhancements and agreed to cap the possible punishment range to eighteen years

of confinement. Id. Following a separate punishment hearing, the trial court sentenced petitioner

to fifteen years of imprisonment. State v. Nettles, No. 2017-CR-4192 (175th Dist. Ct., Bexar Cnty.,

Tex. Feb. 20, 2018); (ECF Nos. 16-5 at 15, 16-6 at 79-80).

         Although he also waived the right to appeal as part of the plea bargain agreement, petitioner

nevertheless appealed his conviction and sentence to the Texas Fourth Court of Appeals. Because

he had no right to appeal, however, the Fourth Court dismissed petitioner’s appeal in an unpublished,

per curiam opinion. Nettles v. State, No. 04-18-00186-CR, 2018 WL 2694454 (Tex. App.)San

Antonio, June 6, 2018, no pet.); (ECF No. 16-2). Petitioner did not file a petition for discretionary

review with the Texas Court of Criminal Appeals (TCCA).                                Instead, he challenged the

constitutionality of his state court conviction and sentence by filing a state habeas corpus application,

but the TCCA eventually denied the application without written order on May 8, 2019. Ex parte

Nettles, No. 35,505-04 (Tex. Crim. App.); (ECF Nos. 16-16 at 4-20; 16-20). Petitioner initiated the

instant federal proceedings on May 22, 2019. (ECF No. 1 at 10).

         In the petition and supporting memorandum, petitioner appears to raise the same allegations

that were rejected by the TCCA during his state habeas proceedings: (1) he was denied the effective

assistance of counsel,2 (2) his conviction violates double jeopardy principles, (3) he was subject to

2
          Although far from clear, petitioner appears to fault counsel for: (a) failing to investigate why it took 54 days
from the time of his arrest to indict him, (b) failing to investigate whether police had a valid search warrant at the time
of his arrest or read him his Miranda warnings, (c) failing to investigate the use of deadly force by police at the time of
his arrest, (d) refusing to allow his mother into the courtroom, (e) coercing him to enter the plea deal by guaranteeing
he would receive deferred adjudication, (f) failing to file a motion to quash the indictment, and (g) failing to object to
the prosecution’s questions to his mother during sentencing.

                                                           -2-
          Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 3 of 16




an illegal arrest and was not read his Miranda rights, (4) his indictment was fundamentally defective

because it failed to allege “recklessness,” and (5) his counsel failed to investigate and call alibi

witnesses at the guilt/innocence phase. Petitioner also raises a new claim for relief: (6) his state

habeas application was improperly denied without written order.

                                     II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain federal

habeas corpus relief on any claim that was adjudicated on the merits in state court proceedings unless

the adjudication of that claim either: (1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the Supreme Court of

the United States, or (2) resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the state court proceeding. Brown v. Payton, 544 U.S.

133, 141 (2005). This intentionally difficult standard stops just short of imposing a complete bar on

federal court relitigation of claims already rejected in state proceedings. Harrington v. Richter, 562

U.S. 86, 102 (2011) (citing Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather than

subjective, with a focus on whether the state court’s application of clearly established federal law

was “objectively unreasonable” and not whether it was incorrect or erroneous. McDaniel v. Brown,

558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21 (2003). Even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable, regardless of whether the

federal habeas court would have reached a different conclusion itself. Richter, 562 U.S. at 102.

Instead, a petitioner must show that the decision was objectively unreasonable, which is a


                                                 -3-
            Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 4 of 16




“substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Lockyer v.

Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded jurists could disagree” on the

correctness of the state court’s decision, a state court’s determination that a claim lacks merit

precludes federal habeas relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S.

652, 664 (2004)). In other words, to obtain federal habeas relief on a claim previously adjudicated

on the merits in state court, petitioner must show that the state court’s ruling “was so lacking in

justification that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24

(2011).

                                             III. Analysis

          Petitioner asserts several allegations challenging (1) trial counsel’s performance both before

and during his trial, (2) the violation of both double jeopardy and Miranda principles, (3) the legality

of his arrest, and (4) the sufficiency of his indictment. Because he voluntarily pleaded guilty to the

conviction he is now challenging under § 2254, however, petitioner waived the right to challenge

all non-jurisdictional defects in his proceeding. Moreover, each of these allegations were rejected

by the state court during petitioner’s state habeas proceedings. Federal habeas relief is therefore

unavailable because petitioner has not shown that the state court’s merits adjudication was either

contrary to, or an unreasonable application of, clearly established Supreme Court precedent. Richter,

562 U.S. at 101.

A.        Claims Waived by Petitioner’s Guilty Plea (Claims 1(a)-(c), 1(f), 3, 4, and 5).

          It is axiomatic that a guilty plea is valid only if entered voluntarily, knowingly, and

intelligently, “with sufficient awareness of the relevant circumstances and likely consequences.”


                                                   -4-
          Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 5 of 16




Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005); United States v. Hernandez, 234 F.3d 252, 254 (5th

Cir. 2000). A plea is intelligently made when the defendant has “real notice of the true nature of the

charge against him.” Bousley v. United States, 523 U.S. 614, 618 (1998) (internal quotation marks

omitted). And a plea is “voluntary” if it does not result from force, threats, improper promises,

misrepresentations, or coercion. United States v. Amaya, 111 F.3d 386, 389 (5th Cir. 1997). The

longstanding test for determining the validity of a guilty plea is whether the plea represents a

voluntary and intelligent choice among the alternative courses of action open to the defendant. Hill

v. Lockhart, 474 U.S. 52, 56 (1985); United States v. Juarez, 672 F.3d 381, 385 (5th Cir. 2012).

       The record in this case indicates petitioner’s plea of no contest was a voluntary and intelligent

choice and was not a result of any misrepresentation. On the day of his trial, petitioner signed a

“Waiver, Consent to Stipulation of Testimony and Stipulations” wherein he admitted his counsel,

Phillip Perez, had fully explained his rights to him and that he understood those rights. (ECF No.

16-6 at 38-41). Petitioner knowingly and voluntarily agreed to waive those rights, admitted that the

evidence against him was true and correct, and confessed to committing the crime as charged in the

indictment. Id.

       The voluntariness of petitioner’s plea is also demonstrated by petitioner’s signature on the

plea-bargain agreement itself, entitled “Court’s Admonishment and Defendant’s Waivers and

Affidavit of Admonitions.” (ECF No. 16-6 at 72-78). Among other things, the agreement states

petitioner (1) was represented by counsel who explained to him his legal rights, (2) understood the

nature of the charges in the indictment and the range of potential punishment, (3) has not been

threatened, coerced, or promised anything not set forth in the plea agreement, and (4) was satisfied

with the advice of his attorney. Id. Counsel for petitioner also signed the agreement, stating that he


                                                 -5-
             Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 6 of 16




discussed with petitioner the rights he was waiving and indicating his belief that petitioner was

mentally competent and voluntarily relinquished those rights. Id. at 75. The trial judge then gave

her approval of the agreement, concluding:

        It plainly appearing that the Defendant is mentally competent; that his waivers have
        been entered voluntarily, in full knowledge of his rights; that the admonishments of
        the Court have been understood by the Defendant; that the Defendant’s plea has not
        been induced by improper persuasion; and that the Defendant persists in his plea.
        The Defendant’s plea is now accepted by the Court and the balance of this document
        is likewise ORDERED filed among the papers of this cause.

Id. at 76.

        Finally, petitioner appeared in open court and was again admonished by the trial court about

the enhanced charges against him, the range of punishment he was facing, and his right to a jury trial.

(ECF No. 16-4 at 4-12). Petitioner indicated that he had discussed the issues with his counsel and

understood the charges and the rights he was giving up. Id. Petitioner then admitted he had not been

threatened, coerced, or promised anything other than the terms of the plea agreement, and counsel

confirmed that his client was competent and capable of assisting him in preparing for trial. Id. at 10-

11. The trial court then accepted petitioner’s plea and found the evidence was sufficient to support

it. Id. at 11-12.

        Petitioner’s formal declarations in open court carry “a strong presumption of verity” and

constitute a formidable barrier to any subsequent collateral attack. United States v. Kayode, 777 F.3d

719, 729 (5th Cir. 2014) (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)). Petitioner’s

signature on the guilty plea documents is also prima facie proof of the validity of the pleas and is

entitled to “great evidentiary weight.” Theriot v. Whitley, 18 F.3d 311, 314 (5th Cir. 1994); United

States v. Abreo, 30 F.3d 29, 32 (5th Cir. 1994) (citing Hobbs v. Blackburn, 752 F.2d 1079, 1081 (5th

Cir. 1985)). Because petitioner has not provided any evidence or argument that would overcome

                                                 -6-
          Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 7 of 16




these “strong presumptions of verity,” this Court denies any allegation made by petitioner concerning

the validity of his guilty pleas. Blackledge, 431 U.S. at 74 (finding “[t]he subsequent presentation

of conclusory allegations which are unsupported by specifics is subject to summary dismissal.”).

        Moreover, by entering a knowing, intelligent, and voluntary guilty plea, petitioner has waived

all non-jurisdictional defects preceding the plea. Tollett v. Henderson, 411 U.S. 258, 265 (1973);

United States v. Scruggs, 714 F.3d 258, 261-62 (5th Cir. 2013). This rule encompasses errors of

constitutional dimension that do not affect the voluntariness of the plea, such as petitioner’s claims

concerning alleged Miranda violations and governmental misconduct during the investigation and

arrest (Claim 3) as well as claims concerning the purported defects in his indictment (Claim 4).

United States v. Cothran, 302 F.3d 279, 285-86 (5th Cir. 2002) (citations omitted); Franklin v.

United States, 589 F.2d 192, 194-95 (5th Cir. 1979) (“Franklin’s claims regarding Miranda

warnings, coerced confessions, perjury, and illegal searches and seizures are not jurisdictional in

nature and thus do not require our consideration.”); see also United States v. Williams, 577 F. App’x

379, 380 (5th Cir. 2014) (unpublished) (waiving claim that indictment was defective); United States

v. Templet, 431 F. App’x 270, 271 (5th Cir. 2011) (same).

        The waiver likewise includes claims of ineffective assistance of counsel (IATC claims)

unless the alleged ineffectiveness relates to the voluntariness of the guilty plea. Smith v. Estelle, 711

F.2d 677, 682 (5th Cir. 1983) (waiving claims of ineffective assistance, except for claims related to

voluntariness of plea). As such, the only claims that survive a guilty plea are those implicating the

validity of the plea itself. Tollett, 411 U.S. at 267; United States v. Glinsey, 209 F.3d 386, 392 (5th

Cir. 2000).




                                                  -7-
          Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 8 of 16




        Here, in Claims 3 and 4, petitioner challenges the legality of his arrest, the alleged violation

of Fourth Amendment and Miranda principles, and the sufficiency of the indictment against him.

In Claims 1(a)-(c), 1(f), and 5, petitioner contends his trial counsel was ineffective for (1) failing to

quash the indictment or challenge the length of time it took to indict him, (2) failing to investigate

Fourth Amendment issues, Miranda issues, or the “deadly force” used by police to arrest him, and

(3) failing to call alibi witnesses at the guilt/innocence phase. But petitioner fails to demonstrate

how these allegations relate in any way to the voluntariness of his guilty plea. Accordingly, these

claims are waived by petitioner’s knowing, voluntarily, and intelligent guilty plea.

B.      The Remaining IATC Claims (Claims 1(d), 1(e), and 1(g)).

        Petitioner does make two IATC allegations that precede his guilty plea that may, if

successful, implicate the voluntariness of the plea: (1) that counsel refused to let petitioner’s mother

in the courtroom during the plea, and (2) counsel coerced petitioner into signing the plea deal by

guaranteeing he would receive deferred adjudication. Petitioner also alleges that counsel was

ineffective at the short sentencing proceeding that followed his guilty plea. Again, a valid guilty plea

waives all non-jurisdictional defects—including an IATC claim—unless the IATC claim follows the

guilty plea or goes to the voluntariness of the plea. Smith, 711 F.2d at 682. Thus, the Court

considers petitioner’s IATC claims to the extent they may implicate the voluntariness of his plea or

do not precede the guilty plea. Hill, 474 U.S. at 56 (citing Tollett, 411 U.S. at 267).

        The appropriate standard to evaluate the effectiveness of counsel with regard to a guilty plea

is the familiar Strickland two-part test. Hill, 474 U.S. at 58 (citing Strickland v. Washington, 466

U.S. 668 (1984)). Under Strickland, petitioner must demonstrate: (1) counsel’s performance was

deficient, and (2) this deficiency prejudiced his defense. Strickland v. Washington, 466 U.S. 668,


                                                  -8-
            Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 9 of 16




687-88, 690 (1984). To establish counsel’s performance was deficient, a petitioner must first show

his counsel’s performance fell below “an objective standard of reasonableness.” Id. at 688–89. But,

in the context of a guilty plea, proving Strickland’s prejudice requirement turns “on whether

counsel’s constitutionally ineffective performance affected the outcome of the plea process.” Hill,

474 U.S at 59. This means, “in a guilty plea scenario, a petitioner must prove not only that his

attorney actually erred, but also that he would not have pled guilty but for the error” and, instead,

“would have insisted upon going to trial.” Armstead v. Scott, 37 F.3d 202, 206 (5th Cir. 1994)

(citations omitted). This assessment will turn partially on “a prediction of what the outcome of a

trial might have been.” Id.

       1.      Failure to allow his mother into the courtroom (Claim 1(d)).

       Petitioner contends that counsel prevented his mother from entering the courtroom prior to

his pleading guilty. Other than repeating this fact throughout his lengthy petition, however,

petitioner made no attempt to show that counsel was deficient in this regard. Indeed, the record

indicates that petitioner’s mother may not have been allowed in the room “due to safety concerns and

instructions from bailiffs.” (ECF No. 16-19 at 23, 27). Petitioner’s conclusory allegations are not

enough to establish deficient performance under Strickland. See United States v. Demik, 489 F.3d

644, 646 (5th Cir. 2007) (“[C]onclusory allegations are insufficient to raise cognizable claims of

ineffective assistance of counsel.”) (quoting Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000)).

       Furthermore, petitioner fails to demonstrate how the absence of his mother from the

courtroom prejudiced him, much less that counsel’s performance “affected the outcome of the plea

process.” Hill, 474 U.S at 59. Conclusory assertions of prejudice such as those contained in

petitioner’s pleading are insufficient to support a claim for ineffective assistance of counsel. Day


                                                 -9-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 10 of 16




v. Quarterman, 566 F.3d 527, 540-41 (5th Cir. 2009) (citing Miller, 200 F.3d at 282). Therefore,

petitioner fails to establish that his guilty plea was involuntary due to counsel’s failure to

accommodate petitioner’s mother in the courtroom during the plea agreement.

       2.      Coerced guilty plea (Claim 1(e)).

       Petitioner next contends that his plea was involuntary because counsel misled him about his

chances of receiving deferred adjudication if he accepted the plea offer. According to petitioner, the

State did not oppose deferred adjudication so counsel “guaranteed” he would get deferred

adjudication if he signed all of the waivers and the plea agreement. But as discussed previously, the

plea agreement and petitioner’s formal declarations in open court demonstrate petitioner’s awareness

of the “relevant circumstances and likely consequences” of his plea. Bradshaw v. Stumpf, 545 U.S.

175, 183 (2005). Indeed, the plea bargain itself stated that the State opposed deferred adjudication.

(ECF No. 16-6 at 77). The plea agreement also stated petitioner understood the terms of the plea

agreement, that his attorney has explained the legal effects of the agreement, and he was not coerced

or misled into making the plea.

       Moreover, petitioner testified in open court that he understood the punishment range he was

facing as a result of his guilty plea. (ECF No. 16-4 at 8) (stating he understood he was facing two

to twenty years in prison and that the State had recommended a cap of eighteen years). Petitioner

even acknowledged his understanding that the State opposed his request for deferred adjudication.

Id. Thus, the record in this case demonstrates on numerous occasions that petitioner was well-aware

of the punishment range and that the State would oppose his request for deferred-adjudication

probation.




                                                -10-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 11 of 16




       Conversely, petitioner is unable to point to anything in the record to support his assertion that

counsel guaranteed he would receive deferred adjudication. Again, petitioner’s conclusory and

unsupported allegations of counsel’s misrepresentations are not enough to establish deficient

performance under Strickland. See Miller v. Thaler, 714 F.3d 897, 903 (5th Cir. 2013); Demik, 489

F.3d at 646. Petitioner thus fails to establish that his guilty plea was involuntary due to any alleged

deficiencies in counsel’s performance.

       Regardless, even assuming counsel was deficient, petitioner still cannot show he would not

have accepted the current plea and would have instead insisted on going to trial but for counsel’s

errors. Armstead, 37 F.3d at 206. Again, such an assessment will turn partially on “a prediction of

what the outcome of a trial might have been.” Id. The record is silent as to whether petitioner would

have made the decision to plead not guilty and go to trial had counsel not allegedly guaranteed

deferred adjudication. In signing the waiver and stipulations of the trial court, however, the record

does indicate that counsel fully explained his rights and the plea agreement to petitioner, that

petitioner understood the plea was for an enhanced second-degree felony with the possible sentence

of up to twenty years of imprisonment, and that petitioner admitted he committed the offense and

the charged enhancement. Thus, based on the record before the Court, it appears unlikely petitioner

would have chosen to go to trial. Accordingly, federal habeas relief must be denied because

petitioner fails to meet his burden of proof under the AEDPA. 28 U.S.C. § 2254(d).

       3.      Punishment phase questioning (Claim 1(g)).

       In his last IATC claim, petitioner contends counsel was ineffective for failing to object to the

prosecutor’s questioning of his mother during sentencing. According to petitioner, the prosecutor

said a lot of discriminating things about petitioner but counsel failed to raise any objections.


                                                 -11-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 12 of 16




Petitioner fails to specify any objectionable questions or comments made by the prosecutor during

his cross-examination of petitioner’s mother. As a result, petitioner’s conclusory allegations are

insufficient to raise cognizable claims of ineffective assistance of counsel. Demik, 489 F.3d at 646;

Miller, 200 F.3d at 282.

        Furthermore, trial counsel have broad discretion when it comes to deciding how best to

proceed strategically. See Ward v. Stephens, 777 F.3d 250, 264 (5th Cir. 2015) (the Supreme Court

has emphasized counsel has “wide latitude in deciding how best to represent a client”). Because

decisions regarding cross-examination are strategic, they usually “will not support an ineffective

assistance claim.” United States v. Bernard, 762 F.3d 467, 472 (5th Cir. 2014) (citation omitted);

see also Castillo v. Stephens, 640 F.Appx. 283, 292 (5th Cir. 2016) (unpublished) (finding that

speculation “about the effect of tinkering with the cross-examination questions is exactly the sort of

hindsight that Strickland warns against.”). Indeed, counsel’s choice of a defense and his strategy in

arguing that defense to a jury are “virtually unchallengeable.” Strickland, 466 U.S. at 690.

        Here, petitioner raised this allegation during his state habeas proceeding. After obtaining an

affidavit from petitioner’s trial counsel, the state habeas court found that counsel “exercised

discretionary trial strategy when determining whether or not to object at sentencing.” (ECF No. 16-

19 at 27). As counsel’s strategic decision not to object is “virtually unchallengeable,” petitioner fails

to establish that the state court’s decision was either contrary to or an unreasonable application of

Strickland. Federal habeas corpus relief is therefore unwarranted.

C.      Double Jeopardy (Claim 2).

        Petitioner next alleges that his conviction for indecency with a child by exposure violates the

principles of double jeopardy. Although unclear, petitioner appears to take issue with the fact that


                                                  -12-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 13 of 16




his judgment ordered him to have no further contact with certain individuals (Ilse Mora and Natalie

Proo) despite the fact that the misdemeanor charges related to these individuals had been dismissed.

However, petitioner provides no relevant argument or support for his contention that this somehow

violates his rights against double jeopardy. “[A]bsent evidence in the record,” a court cannot

“consider a habeas petitioner’s bald assertions on a critical issue in his pro se petition . . . ,

unsupported and unsupportable by anything else contained in the record, to be of probative

evidentiary value.” Ford v. Davis, 910 F.3d 232, 235 (5th Cir. 2018) (citing Ross v. Estelle, 694

F.2d 1008, 1011 (5th Cir. 1983)). Petitioner’s allegation is conclusory and thus does not state a

claim for federal habeas corpus relief. Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983) (finding

that “mere conclusory allegations do not raise a constitutional issue in a habeas proceeding.”).

        Furthermore, to the extent petitioner’s allegation can be read to assert that the use of his prior

indecency convictions to enhance the instant charge against him violated the Double Jeopardy

Clause, the allegation fairs no better. Such arguments are categorically foreclosed by both Supreme

Court and Fifth Circuit precedent holding the use of a prior conviction for enhancement purposes

does not violate double jeopardy. See Ewing v. California, 538 U.S. 11, 25 (2003) (“The

constitutionality of the practice of inflicting severer criminal penalties upon habitual offenders is no

longer open to serious challenge.”) (quoting Oyler v. Boles, 368 U.S. 448, 451 (1962)); United States

v. Simpson, 796 F.3d 548, 555 (5th Cir. 2015) (finding “double jeopardy principles are not offended

by the use of prior convictions to enhance subsequent convictions.”) (citation omitted). The state

court’s rejection of this claim was therefore reasonable, and relief is denied.

D.      The Indictment (Claim 4).

        Petitioner next challenges the sufficiency of the indictment against him, arguing the

indictment was flawed because it did not allege “recklessness” or the proper elements of the offense.

                                                  -13-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 14 of 16




As discussed previously, this allegation was waived by petitioner’s knowing, intelligent, and

voluntary guilty plea. See Williams, 577 F.App’x at 380 (finding a valid guilty plea waives claim

that indictment was defective); Templet, 431 F.App’x at 271 (same).

        Nevertheless, the sufficiency of a state indictment is not a matter for federal habeas relief

unless it can be shown that the indictment is so defective that it deprives the state court of

jurisdiction. Evans v. Cain, 577 F.3d 620, 624 (5th Cir. 2009). State law dictates whether a state

indictment is sufficient to confer a court with jurisdiction. McKay v. Collins, 12 F.3d 66, 68 (5th

Cir. 1994). As such, this Court is “required to accord due deference to the state’s interpretation of

its own law that a defect of substance in an indictment does not deprive a state trial court of

jurisdiction.” Id. at 69 (citations omitted). The issue is foreclosed from consideration on federal

habeas review if “the sufficiency of the [indictment] was squarely presented to the highest court of

the state on appeal, and that court held that the trial court had jurisdiction over the case.” Wood v.

Quarterman, 503 F.3d 408, 412 (5th Cir. 2007) (citation omitted).

        Here, petitioner’s claim concerning the sufficiency of the indictment was presented to the

TCCA during petitioner’s state habeas proceedings. (ECF No. 16-16 at 15-16). The TCCA

subsequently denied the application without written order. (ECF No. 16-20). Because the

sufficiency of the indictment was squarely presented to the highest state court and that court held that

the trial court had jurisdiction over this case, this claim is foreclosed to federal habeas review.

Wood, 503 F.3d at 412.

E.      Petitioner’s State Habeas Proceeding (Claim 6).

        In his final allegation, petitioner appears to challenge the TCCA’s denial of his state habeas

application without a written order. Such a claim does not entitle petitioner to relief because alleged


                                                 -14-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 15 of 16




errors or irregularities occurring in state habeas proceedings do not raise cognizable claims for

federal habeas relief. See Henderson v. Stephens, 791 F.3d 567, 578 (5th Cir. 2015) (“infirmities

in state habeas proceedings do not constitute grounds for federal habeas corpus relief”); Ladd v.

Stevens, 748 F.3d 637, 644 (5th Cir. 2014) (same). This is because an attack on the validity of a state

habeas corpus proceeding does not impact the validity of the underlying state criminal conviction.

See Rudd v. Johnson, 256 F.3d 317, 319-20 (5th Cir. 2001) (reiterating that “an attack on the state

habeas proceeding is an attack on a proceeding collateral to the detention and not the detention

itself.”) (citations omitted). For this reason, petitioner’s complaint concerning his state habeas

corpus proceeding does not furnish a basis for federal habeas corpus relief.

                                 IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322, 335-36

(2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district court rejects

a petitioner’s constitutional claims on the merits, the petitioner must demonstrate “that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to show “that reasonable

jurists could debate whether the petition should have been resolved in a different manner or that the

issues presented were ‘adequate to deserve encouragement to proceed further.’” Miller–El, 537 U.S.

at 336 (citation omitted).

       A district court may deny a COA sua sponte without requiring further briefing or argument.

See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set forth above, the


                                                 -15-
         Case 5:19-cv-00571-FB Document 26 Filed 10/06/20 Page 16 of 16




Court concludes that jurists of reason would not debate the conclusion that petitioner was not entitled

to federal habeas relief. As such, a COA will not issue.

                                    V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned claims

on the merits during his state habeas proceedings was either (1) contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the Supreme Court of

the United States, or (2) based on an unreasonable determination of the facts in light of the evidence

presented during petitioner’s state trial, appellate, and habeas corpus proceedings. Accordingly,

based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and petitioner Milton Wayne Nettles’s

§ 2254 petition (ECF No. 1) is DISMISSED WITH PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All other motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

       SIGNED this 6th day of October, 2020.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE




                                                 -16-
